DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourdrez et al. (WO 2015/140447 A1).
For claim 1, Bourdrez et al. discloses a method for estimating a value of friction exerted on a power steering system of a vehicle, including the method comprising:
[acquiring a plurality of vehicle data, including at least one or more values of an effort of an assist motor on a rack] (fig. 4, page 17, paragraph [0047], via a suitable torque sensor), and [one or more values of a steering wheel effort on the rack] (page 18, paragraph [0048], via an appropriate flywheel torque sensor 14), [the acquiring being performed during a turning of the vehicle, resulting in a crossing of a straight line angle] (page 49, paragraphs [0125], “the size n of characterization points may be modified dynamically during the life of the steering mechanism 1 … and more particularly as a function of the history of certain parameters, or of a combination of certain parameters, such as the speed of the vehicle, the angular amplitude of the maneuvers of the steering wheel, or the intensity of the steering wheel torque and/or of the assistance torque” and [0126], “in the situation of driving on a winding road, at low speed … on a winding road, the inventors have found that it is possible to acquire approximately four to five characterization points per minute”), [said turning being carried out with a substantially uniform speed comprised in a predefined interval, and a steering wheel angle comprised in a predefined interval] (pages 11 and 12, paragraphs [0030] and [0031], wherein substantially uniform speed of turning is carried out by the driver through a steering wheel 3 and the predefined interval is the predefined curvature and length of the road), and
[estimating a friction value by averaging a sum of the values of the steering wheel effort and the assist motor effort on the rack] (pages 18 and 19, paragraph [0050]).
For claim 12, Bourdrez et al. discloses the method [wherein the acquiring of a plurality of vehicle data comprises a phase of processing the vehicle data] (page 55, paragraph [0139], each of the aforementioned modules may be formed by an electronic circuit, an electronic board, a computer, a programmable controller, or any other equivalent device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bourdrez et al. (WO 2015/140447 A1) in view of Moretti (CN106794873A).
For claim 2, Bourdrez et al. does not explicitly disclose the method wherein a speed of the turning is between 5 and 20°/s.
Moretti discloses “noise BR affecting the measurement signal of rotation speed of the steering wheel 1 may cause signal fluctuate by +/-2 degrees to +/-3 degrees, in absence of filtering, for example, a false positive may be that the actual rotational speed of the steering wheel occurs at 17 degrees/s (f the noise distorts the measurement in such a way that it increases since measurement noise = 20 degrees/s, corresponding to the alarm threshold, the actual speed of the steering wheel is 17 degrees/s+3 degrees/s) (page 46, paragraph [0140]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the turning speed as taught by Moretti with the power steering system of Bourdrez et al. to allow for safer and smoother turning operation of the vehicle, thus improving overall operation of the vehicle.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bourdrez et al. (WO 2015/140447 A1) in view of Gadonnaud et al. (FR2960505A1).
For claim 3, Bourdrez et al. does not explicitly disclose the method wherein the steering wheel angle is comprised between +/-2° relative to an angle for which the vehicle follows a substantially rectilinear trajectory. 
Gadonnaud et al. discloses [even when a vehicle is in a straight line, the steering wheel never remains from for very long, indeed, even on the highway, small variations in the angle of the steering wheel, of the order of plus or minus 10] (page 3, lines 31 – 34), but does not explicitly disclose the relative angle is between +/-2°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the small variations of an angle of a steering wheel as taught by Gadonnaud et al. with the power steering system of Bourdrez et al. to allow for a regulated deviation from a rectilinear trajectory, thus improving overall safety during vehicle operations.
Bourdrez et al. modified as above does not explicitly disclose the relative angle being +/-2° between the steering wheel and rectilinear trajectory.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified angle variation to be within a range of +2 to -2 degrees, so as to achieve an optimal steering deviation during straight traveling, thus improving steering feel for an operator, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See In re Aller, 105 USPQ 233.  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bourdrez et al. (WO 2015/140447 A1).
For claim 4, Bourdrez et al. discloses the method for estimating the friction value of a power steering system of a vehicle wherein the vehicle performs steering reversals, that is to say the driver of the vehicle changes the direction in which he actuates the steering wheel] (page 32, paragraph [0081]).  Bourdrez et al. does not explicitly disclose a value of an angular spacing relative to a last turning reversal is 5°.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the turning reversal to be 5 degrees, so as to achieve an optimal reversal angle so as to improve overall steering feel for the operator and to improve overall operation of steering due to reduced sudden over-reverse steering, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233.  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.

Allowable Subject Matter
Claims 5 – 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose calculating a nominal friction value by recurrence depending on the friction value.

Response to Arguments
Applicant's arguments filed 9/26/22 have been fully considered but they are not persuasive. Appellant argues the prior art, Bourdrez, fails to disclose “when the vehicle turns with a substantially uniform speed comprised in a predefined interval, and a steering wheel angle comprised in a predefined interval”. Further, appellant states “the Examiner cannot simply assert that Bourdrez is capable of performing this function because these features are intended use recitations that do not limit the scope of the claim”.
However, Bourdrez reads upon said limitation “said turning being carried out with a substantially uniform speed comprised in a predefined interval, and a steering wheel angle comprised in a predefined interval”, wherein pages 11 and 12, paragraphs [0030] and [0031], wherein substantially uniform speed of turning is carried out by the driver through a steering wheel 3 and the predefined interval is the predefined curvature and length of the road.  No recitation in the method claim precludes a driver from performing the step of “said turning being carried out with a substantially uniform speed” or includes any required structural limitation to perform such step.  Therefore, Bourdrez reads upon the claim limitation such that the driver of the vehicle performs the step of “said turning being carried out with a substantially uniform speed” when the driver turns the steering wheel at a substantially uniform speed during a predefined curvature and length of a road. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611